Detailed Action
1. This Office Action is submitted in response to the Amendment filed 4-12-2021, wherein claims 42-60 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments	
2. Applicant's arguments filed 4-12-2021 are persuasive, and all rejections in the Office Action mailed 12-11-2020 are hereby withdrawn.
 

Allowable Subject Matter
3. Claims 42-60 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
4. The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,775,173, which teaches the claimed quasi-particle superfluid Inertial Measurement Unit (IMU) that includes; gyroscopes using quasi-particle Bose-Einstein condensation as a lasing source; arranged at least partially orthogonally; one or more processors operable to determine an orientation of the quasi-particle superfluid IMU based on the outputs of the one or more gyroscopes, except that the independent claims of USPN 10,775,173 fails to include a limitation that describes determining the orientation of the quasi-
Although the prior art also discloses using algorithms to determine gyroscope orientations; see; for example, US Pat Pub No 2013/0218504; USPN 8,288,712 and USPN 7,030,370, there is no motivation to combine these or any prior art references with USPN 10,775,173 in order to obtain the claimed invention. 
5. Claims 42, 55 and 60 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a quasi-particle superfluid Inertial Measurement Unit (IMU) and method of operation that includes gyroscopes using quasi-particle Bose-Einstein condensation as a lasing source and determining the orientation of the quasi-particle superfluid IMU by integrating the outputs of the one or more gyroscopes, using an IMU algorithm.
6. Claims 43-54 and 56-59 are allowed by virtue of their dependency upon allowed claims 42, 55 and 60. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
June 18, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881